DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 02/18/2022 is acknowledged.
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/18/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical algorithm for arranging data so that it can be rearranged/interleaved without significantly more. The claim(s) recite(s) a mathematical step for dividing data into first data blocks of a first number of bits; a mathematical permutation/rearrangement step for performing deinterleaving on the first data blocks; and a mathematical step for dividing deinterleaved data into second data blocks of a second number of bits and outputting the second data blocks.. This 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhines; Don S. et al., (US 5392299 A, hereafter referred to as Rhines).

Rejection of claim 1:
Rhines teaches A method of processing data, the method comprising: dividing data into first data blocks of a first number of bits (col. 19, lines 45-68 in Rhines teaches that data is divided into planes/blocks as in Figure 14 in Rhines and input into outer the De-interleaver of Figure 6 whereby the plane/blocks of Figure 14 correspond to respective RAM Arrays 60(1), 60(2),…, 60(j) in Figure 6; hence, Rhines clearly suggests dividing data into first data blocks/planes in Figure 14 of a first number of bits); performing deinterleaving on the first data blocks (col. 19, lines 45-68 and Figures 14-15 in Rhines clearly suggests outer De-interleaver 230 for performing deinterleaving on the first data blocks/planes of Figure 14); and dividing deinterleaved data into second data blocks of a second number of bits and outputting the second data blocks (col. 20, lines 1-11 in Rhines clearly suggests dividing/restoring deinterleaved data into second data blocks/Planes of recovered C3 codewords of Figure 14 of Rhines of/having a second number of bits and outputting the second data blocks/Planes of Recovered C3 Codewords to Outer C3 Decoder 240; Note: col. 20, lines 1-11 in Rhines and common sense make clear that Outer Decoder 240 is a decoder for recovering C3 codewords and is essentially the outer C3 decoder), wherein the first number of bits is determined based on a minimum switching unit of a deinterleaving operation and the second number of bits (col. 19, lines 45-68 in Rhines clearly suggests that the data block/plane of Figure 14 in Rhines is a minimum switching unit hence the first number of bits are the number of bits required to fill the data block/plane of Figure 14).

Rejection of claim 3:
The De-interleaver output the same number of planes and any number is a multiple of itself; hence, Rhines teaches wherein the first number of bits is a common multiple of the minimum switching unit and the second number of bits.

Rejection of claim 4:


Rejection of claim 5:
Figures 13A, 13B and 14 in Rhines clearly suggests mapping bits having intervals of the minimum switching unit among bits of the respective data blocks to each row of anew data matrix.

Rejection of claim 6:
See Outer Interleaver 16 in Figures 2 and 15 of Rhines.

Rejection of claims 7-9:
Since de-interleaving is the inverse of interleaving Figures 4A-4B in Rhines clearly suggests inputting first data through M-th data, each having N bits, N and M being natural numbers greater than or equal to 1; generating a first data matrix through an M-th data matrix by extracting bits at an interval of K bits for each of the first data through the M-th data, K being a natural number greater than or equal to 1; and sequentially outputting an L-th row of each of the first data matrix through the M-th data matrix, L being a natural number greater than or equal to 1 to generate the L-th row of the De-interleaved matrix in Figure 4A of Heinz.
-
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhines; Don S. et al., (US 5392299 A, hereafter referred to as Rhines) and Hu; Xinde et al. (US 20110078540 A1, hereafter referred to as Hu).

Rejection of claim 2:
Figure 2 of Hu, in an analogous art, teaches De-interleaver 111 provides input bits to an LDPC Decoder 113.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rhines with the teachings of Hu by including use of a low-density parity-check (LDPC) decoder.  This combination would .

Claim(s) 10, 12-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhines; Don S. et al., (US 5392299 A, hereafter referred to as Rhines) and RostamPisheh; Ali et al., (US 20090249134 A1, hereafter referred to as RostamPisheh).

Rejection of claim 10:
Rhines teaches A method of processing data, the method comprising: dividing data into first data blocks of a first number of bits (col. 19, lines 45-68 in Rhines teaches that data is divided into planes/blocks as in Figure 14 in Rhines and input into outer the De-interleaver of Figure 6 whereby the plane/blocks of Figure 14 correspond to respective RAM Arrays 60(1), 60(2),…, 60(j) in Figure 6; hence, Rhines clearly suggests dividing data into first data blocks/planes in Figure 14 of a first number of bits); performing deinterleaving on the first data blocks (col. 19, lines 45-68 and Figures 14-15 in Rhines clearly suggests outer De-interleaver 230 for performing deinterleaving on the first data blocks/planes of Figure 14); and dividing deinterleaved data into second data blocks of a second number of bits and outputting the second data blocks (col. 20, lines 1-11 in Rhines clearly suggests dividing/restoring deinterleaved data into second data blocks/Planes of recovered C3 codewords of Figure 14 of Rhines of/having a second number of bits and outputting the second data /Planes of Recovered C3 Codewords to Outer C3 Decoder 240; Note: col. 20, lines 1-11 in Rhines and common sense make clear that Outer Decoder 240 is a decoder for recovering C3 codewords and is essentially the outer C3 decoder), wherein the first number of bits is determined based on a minimum switching unit of a deinterleaving operation and the second number of bits (col. 19, lines 45-68 in Rhines clearly suggests that the data block/plane of Figure 14 in Rhines is a minimum switching unit hence the first number of bits are the number of bits required to fill the data block/plane of Figure 14).
However, Rhines does not teach and input buffer and/or and output buffer for the outer de-interleaver 240 of Figures 2, 6 and 15 in Rhines.
Figure 4 in RostamPisheh, in an analogous art, teaches an input buffer 128 and output buffer 129 for the DE-INTERLEAVE unit in DDE 125.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rhines with the teachings of RostamPisheh by including use of a input buffer and output buffer for a de-interleaver.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of a input buffer and output buffer for a de-interleaver would have provided temporary storage during de-interleave operations (the IEEE Dictionary of Standards Terms states that the primary purpose of a buffer is for temporary storage).

Rejection of claim 12:


Rejection of claim 13:
Figure 2 and 15 in Rhines clearly suggest inputting the first data data blocks/planes in Figure 14 of Rhines in sequence; and using Delay Unit 212 four realigning inputted respective data blocks based on the minimum switching unit.

Rejection of claim 14:
Figures 13A, 13B and 14 in Rhines clearly suggests mapping bits having intervals of the minimum switching unit among bits of the respective data blocks to each row of anew data matrix.

Rejection of claim 15:
See Outer Interleaver 16 in Figures 2 and 15 of Rhines.

Rejection of claim 16:
Outer Decoder 240 and Figures 2 and 15 of Rhines clearly suggests a decoder configured to decode the interleaved data from Outer De-interleaver 230.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhines; Don S. et al., (US 5392299 A, hereafter referred to as Rhines), RostamPisheh; .

Rejection of claim 11:
Figure 2 of Hu, in an analogous art, teaches De-interleaver 111 provides input bits to an LDPC Decoder 113.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rhines and RostamPisheh with the teachings of Hu by including use of a low-density parity-check (LDPC) decoder.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of a low-density parity-check (LDPC) decoder would have provided de-interleaving for interleaved LDPC codes (paragraphs [0015]-[0016] on page 2 of Hu].

Cited Prior Arts
US 20170359208 A1 teaches prior art directed to multiple convolutional De-interleaving units operating in parallel, and is a good 103 reference.
US 9819445 B1 is directed to multiple De-interleavers operating in parallel; and, is a good teaching reference.
US 20110078540 A1 is directed to a de-interleaver for an LDPC decoder; and, was used in a 103 rejection, above.

US 20090164868 A1 is directed to an input buffer for a de-interleaving unit; and, is a good teaching reference.
US 7170849 B1 is directed to a de-interleave device comprising multiple RAM banks for storing plane data during an interleave process; and, is a good teaching reference.
US 20040117716 A1 is directed to a de-interleave unit for a decoder; and, is a good teaching reference.
US 6625763 B1 is directed to a method for de-interleaving by dividing input data into rows for respective arrays; and, is a good teaching reference.1
US 6381728 B1 is directed to an apparatus and method for de-interleaving data by dividing data into multiple streams and forwarding the data to respective buffers; and, is a good teaching reference.
US 5719875 A is directed to convolutional interleaving using various delay lines in parallel; and, is a good teaching reference.
US 5392299 A is directed to an apparatus and method for de-interleaving 3 array data; and, was used in a 102/103 rejection, above.
US 4433415 A is directed to a convolutional d interleaving device using delay lines operating parallel; and, is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112